  Case 3:19-cv-00961-JPG Document 3 Filed 05/12/20 Page 1 of 1 Page ID #20



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 MELVIN WILLIS,
 Petitioner,

 v.                                                                Case No. 19–CV–00961–JPG

 UNITED STATES OF AMERICA,
 Respondent.

                                        JUDGMENT

       This matter having come before the Court,

       IT IS HEREBY ORDERED AND ADJUDGED that Petitioner Melvin Willis’ Motion

to Vacate, Set Aside, or Correct Sentence is DISMISSED without a certificate of appealability.



Dated: Monday, May 11, 2020                        MARGARET M. ROBERTIE
                                                   CLERK OF COURT

                                                   s/Tina Gray, Deputy Clerk

Approved by: s/J. Phil Gilbert
            J. PHIL GILBERT
            UNITED STATES DISTRICT JUDGE
